/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 17, 2014

                                   No. 04-13-00239-CV

         LAW OFFICE OF OSCAR C. GONZALEZ, INC. and Oscar Gonzalez,
                              Appellants

                                            v.

                                     Isabel SLOAN,
                                        Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-14280
                          Honorable Larry Noll, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time to File Rehearing is GRANTED. The
motion for rehearing is due on September 30, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court